Citation Nr: 0108554	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

To be determined.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to April 
1944.  

This case is before the Board of Veterans' Appeals (Board) 
with reference to a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which awarded the veteran special monthly pension (SMP) 
based upon the need for the regular aid and attendance of 
another person, effective June 17, 1999.


REMAND

As noted above, a March 2000 decision of the RO awarded the 
veteran SMP based upon the need for the regular aid and 
attendance of another person, effective June 17, 1999.  
However, by means of correspondence dated in February 2001, 
the veteran conveyed disagreement with the effective date 
assigned (i.e., June 17, 1999) for his award of SMP based 
upon the need for the regular aid and attendance of another 
person.  On assessing the foregoing in conjunction with 
pertinent observations made by the United States Court of 
Appeals for Veterans Claims in Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999), the Board is of the view that the 
veteran's foregoing claim for entitlement to an effective 
date earlier than June 17, 1999, for an award of SMP based 
upon the need for the regular aid and attendance of another 
person must be formally remanded to the RO for the issuance 
of an appropriate Statement of the Case (SOC) to the veteran.  
Further development pertaining to the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

The RO should provide both the veteran 
and his representative with an 
appropriate SOC pertaining to his claim 
for entitlement to an effective date 
earlier than June 17, 1999, for an award 
of SMP based upon the need for the 
regular aid and attendance of another 
person.  The SOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations, inclusive 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5107, 5126) considered pertinent to 
such earlier effective date issue.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if the veteran timely files a substantive appeal, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


